NOTICE: All slip opinions and orders are subject to formal revision
and are superseded by the advance sheets and bound volumes of the
Official Reports. If you find a typographical error or other formal
error, please notify the Reporter of Decisions, Supreme Judicial
Court, John Adams Courthouse, 1 Pemberton Square, Suite 2500, Boston,
MA, 02108-1750; (617) 557-1030; SJCReporter@sjc.state.ma.us

SJC-11391

                CAROLYN ZALESKI   vs.   STEPHEN ZALESKI.



            Essex.      December 3, 2013. - August 1, 2014.

Present:    Ireland, C.J., Spina, Cordy, Botsford, Gants, Duffly, &
                              Lenk, JJ.1


        Divorce and Separation, Alimony, Division of property.



     Complaint for divorce filed in the Essex Division of the Probate
and Family Court Department on December 20, 2010.

     The case was heard by Amy Lyn Blake, J.

     The Supreme Judicial Court on its own initiative transferred
the case from the Appeals Court.


     Paul P. Perocchi (Cynthia Grover Hastings with him) for the
wife.
     David E. Cherny (Catharine V. Blake with him) for the husband.


     DUFFLY, J.      The Alimony Reform Act of 2011, St. 2011, c. 124

(alimony reform act or act), changed the legal framework under which

courts may award alimony when a marriage ends in divorce.     The act

     1
       Chief Justice Ireland participated in the deliberation on this
case prior to his retirement.
                                                                   2

created four categories of alimony:    "[g]eneral term alimony,"

"[r]ehabilitative alimony," "[r]eimbursement alimony," and

"[t]ransitional alimony," and placed durational limits on the length

of time alimony may be paid absent specific extenuating circumstances

as found by a judge before the statutory period expires.   See G. L.

c. 208, §§ 48-52.   We are asked to decide in this case of first

impression whether a Probate and Family Court judge abused her

discretion in determining that rehabilitative alimony, with its

presumptive five-year payment period, was the appropriate form of

alimony to be ordered, rather than general term alimony, which, based

on the length of the parties' marriage, would have permitted alimony

payments to continue for thirteen years.

     In December, 2010, Carolyn Zaleski (wife) filed a complaint for

divorce from Stephen Zaleski (husband) on the ground of an

irretrievable breakdown of the marriage.   Following trial, judgment

entered granting a divorce nisi on the basis of irretrievable

breakdown of the marriage, see G. L. c. 208, § 1B, awarding

rehabilitative alimony to the wife, dividing the marital assets, and

incorporating a stipulation of the parties regarding the custody and

education of their two children.    The wife appealed, and we

transferred the case to this court on our own motion.

     The wife challenges that portion of the judgment ordering the

husband to pay rehabilitative alimony rather than general term
                                                                     3

alimony.    She also challenges the judge's exclusion of the husband's

bonus income from the calculation of the amount of the alimony award;

the requirement that she maintain policies of term and whole life

insurance as security for her obligations under the divorce judgment;

and the division of marital assets, including the allocation of

marital debt.    We conclude that it was not an abuse of discretion

to award rehabilitative alimony, and that the allocation of debt and

division of property between the parties was warranted by the

evidence.    Nonetheless, we remand for further proceedings based on

our determination that it was error not to include all of the

husband's income in the calculation of the amount of alimony, and

that there was no basis in the judge's findings to require the wife

to maintain life insurance policies as security.

     Background.    We draw our summary of the facts from the judge's

written findings of fact.      The parties were married on October 15,

1994, in Massachusetts.     At the time of trial, the wife was

forty-five years old and the husband was forty-eight years old.2

They have two children, both of whom attend private schools; at the

time of trial, their daughter was a sophomore in high school and their

son was in the eighth grade.    The parties are in agreement that their

son should also attend a private high school.      In June, 2011, the


     2
       The trial took place over three nonconsecutive days from
January 31, 2012, to March 6, 2012.
                                                                    4

parties agreed to a temporary parenting arrangement under which the

children resided in the marital home continuously and the parties

moved in and out of the marital residence to accommodate each party's

scheduled time with the children.3    The complaint for divorce was

served on the husband in February, 2011.4

     The judgment of divorce ordered the husband to pay the wife

rehabilitative alimony in the amount of $11,667 per month for five

years; this amount is thirty-five per cent of the husband's annual

base salary of $400,000.5   A stipulation of the parties that provided

for shared legal and physical custody of the children was


     3
       Pursuant to this "nesting arrangement," as described by the
parties, when a party was not residing in the marital home with the
children, that party lived in a shared apartment that was maintained
by the parties for this purpose.
     4
       This was a marriage of approximately sixteen years and four
months under the definition of "[l]ength of marriage" in G. L.
c. 208, § 48 (defining "length of marriage" as "the number of months
from the date of legal marriage to the date of service of a complaint
. . . for divorce").
     5
       Alimony was to be paid by the husband in monthly instalments
commencing on July 1, 2012, and terminating on the earliest of July
1, 2017, the remarriage of the wife, or the death of either party.
For State and Federal income tax purposes, the alimony payments were
deductible by the husband, and included as taxable income to the wife.
See Holmes v. Holmes, 467 Mass. 653, 655 n.2 (2014). The husband
was ordered to maintain his then-current medical, dental, and vision
insurance for the benefit of the children until their emancipation,
and for the wife so long as she was eligible for coverage under the
terms of his employer-sponsored insurance coverage. In the event
of an additional cost to the husband to insure the wife, the wife
was to be responsible for such cost. Each party was responsible for
his or her own uninsured medical and dental expenses.
                                                                      5

incorporated in the judgment; the judge ordered that neither was to

pay child support "at this time."   The judgment further provided that

the husband shall be solely responsible for the children's private

school tuition and expenses, and that the parties shall share equally

the cost of the children's extracurricular and enrichment activities

and their uninsured medical and dental costs.6     In addition, the

judgment required both parties to maintain life insurance coverage

as it existed at the time of trial as security for their obligations;

allocated responsibility for certain joint indebtedness; ordered

that each party will have responsibility for liabilities standing

in his or her own name; and provided for a division of assets,

including a payment from the husband to the wife in the amount of

$27,466, "[i]n order to equalize the division."7

     Discussion.   1.   Statutory framework.   Because there was no

alimony jurisdiction at common law, "the power to grant alimony was

     6
        No provision was made for payment of the children's future
college tuition and expenses. See Passemato v. Passemato, 427 Mass.
52, 54 (1998) ("as a general rule, support orders regarding the future
payment of post-high school educational costs are premature and
should not be made").
     7
        The judgment ordered that the wife transfer her interest in
the marital home to the husband, and required that the husband
refinance the existing mortgage and pay to the wife the sum of
$161,432, an amount equal to one-half of the equity in the home. The
judgment also ordered that certain bank accounts, investment
accounts, and retirement accounts standing in the individual name
of a party would remain that party's property. The husband's Merrill
Lynch 401(k) account and Fidelity Investments individual retirement
account were to be divided equally.
                                                                     6

wholly statutory."   Gottsegen v. Gottsegen, 397 Mass. 617, 621-624

(1986).8   The courts' authority to grant alimony has been set forth

in G. L. c. 208, § 34.   As noted, the alimony reform act of 2011 added

new provisions to c. 208, creating four categories of alimony; only

rehabilitative and general term alimony are at issue here.9       Both

require that a judge consider the factors set forth in G. L. c. 208,


     8
       The courts' statutory authority to award alimony has existed
in the Commonwealth since 1786. See St 1785, c. 69.
     9
       The other two forms of alimony are reimbursement and
transitional alimony. Reimbursement alimony is defined as

     "the periodic or one-time payment of support to a recipient
     spouse after a marriage of not more than [five] years to
     compensate the recipient spouse for economic or noneconomic
     contribution to the financial resources of the payor spouse,
     such as enabling the payor spouse to complete an education or
     job training."

G. L. c. 208, § 48. Reimbursement alimony terminates on the death
of the recipient or on a date certain; once ordered, modification
of reimbursement alimony is prohibited and income guidelines,
applicable to all other forms of alimony, do not apply. G. L.
c. 208, § 51 (a)-(c).

     Transitional alimony is defined as:

     "the periodic or one-time payment of support to a recipient
     spouse after a marriage of not more than [five] years to
     transition the recipient spouse to an adjusted lifestyle or
     location as a result of the divorce."

G. L. c. 208, § 48. Transitional alimony terminates on the death
of the recipient or a date certain "that is not longer than [three]
years from the date of the parties' divorce." G. L. c. 208, § 52.
The statute prohibits modification or extension of transitional
alimony, which, once ordered, may not be replaced with another form
of alimony. Id.
                                                                     7

§ 53, in deciding the appropriate form of alimony:

     "the length of the marriage; age of the parties; health of the
     parties; income, employment and employability of both parties,
     including employability through reasonable diligence and
     additional training, if necessary; economic and non-economic
     contribution of both parties to the marriage; marital
     lifestyle; ability of each party to maintain the marital
     lifestyle; lost economic opportunity as a result of the
     marriage; and such other factors as the court considers relevant
     and material."

G. L. c. 208, § 53 (a).   These factors also are to be considered in

determining the amount of alimony to be awarded.     Id.   In sum, the

primary differences between rehabilitative and general alimony

relate to the initial term limits set forth in the act and the standard

by which the term of alimony may be extended.

     Rehabilitative alimony is defined as "the periodic payment of

support to a recipient spouse who is expected to become economically

self-sufficient by a predicted time, such as, without limitation,

reemployment; completion of job training; or receipt of a sum due

from the payor spouse under a judgment."     G. L. c. 208, § 48.   The

alimony reform act provides, among other things, that

"[r]ehabilitative alimony shall terminate upon . . . the occurrence

of a specific event in the future," G. L. c. 208, § 50 (a),10 but also


     10
          General Laws c. 208, § 50 (a), provides in full:

"Rehabilitative alimony shall terminate upon the remarriage of the
recipient, the occurrence of a specific event in the future or the
death of either spouse; provided, however, that the court may require
the payor to provide reasonable security for payment of sums due to
                                                                       8

that the alimony term shall not exceed five years.         G. L. c. 208,

§ 50 (b).      Extension of the term is authorized, however, on a showing

of compelling circumstances that "unforeseen events prevent the

recipient spouse from being self-supporting at the end of the term

with due consideration to the length of the marriage, [and] the court

finds that the recipient tried to become self-supporting."         G. L.

c. 208, § 50 (b).11     The amount of alimony may be modified during the

term "upon material change of circumstance."         G. L. c. 208, § 50

(c).    By contrast, general term alimony is defined as "the periodic

payment of support to a recipient spouse who is economically

dependent."      G. L. c. 208, § 48.   Payments continue, subject to

durational time limits established by the act that depend upon the

length of the marriage; here, general alimony would have entitled

the wife to support payments of up to approximately thirteen years.12



the recipient in the event of the payor's death during the alimony
term."
       11
            General Laws c. 208, 50 (b), provides:

     "The alimony term for rehabilitative alimony shall be not more
than [five] years. Unless the recipient has remarried, the
rehabilitative alimony may be extended on a complaint for
modification upon a showing of compelling circumstances in the event
that: (1) unforeseen events prevent the recipient spouse from being
self-supporting at the end of the term with due consideration to the
length of the marriage; (2) the court finds that the recipient tried
to become self-supporting; and (3) the payor is able to pay without
undue burden."
       12
            Because this was a marriage of approximately sixteen years
                                                                     9

See G. L. c. 208, § 49.    General term alimony can be extended for

"good cause" if there has been a material change in circumstances

and the reasons are supported by "clear and convincing evidence."

G. L. c. 208, § 49 (f) (2).

     We turn to a consideration whether the judge's findings in this

case reflect that she considered the mandatory factors when

determining the appropriate form of alimony, and whether those

findings support her conclusion that the wife should receive

rehabilitative alimony.    We then consider whether the findings

support the judge's determination regarding the amount of the alimony

award.

     2.   Standard of review.   A judge has broad discretion when

awarding alimony under the statute.    Heins v. Ledis, 422 Mass. 477,

480-481 (1996).13   In reviewing both the form and the amount of an



and four months, see note 4, supra, the durational period of general
term alimony is governed by G. L. c. 208, § 49 (b) (4), which provides:

     "If the length of the marriage is [twenty] years or less, but
     more than [fifteen] years, general term alimony shall continue
     for not longer than [eighty] per cent of the number of months
     of the marriage."
     13
        The legislative history clearly shows that the broad
discretion judges historically have had in making awards of alimony
was not affected by the Alimony Reform Act of 2011, St. 2011, c. 124
(alimony reform act). Indeed, the Legislature appears to have
viewed the creation of the four categories of alimony as providing
greater discretion to judges.    A senator speaking in support of the
bill that would become the alimony reform act stated, "Under this
bill, people are provided with the ability to plan for their future.
                                                                    10

award of alimony, we examine a judge's findings to determine whether

the judge considered all of the relevant factors under G. L. c. 208,

§ 53 (a), and whether the judge relied on any irrelevant factors.

Cf. Baccanti v. Morton, 434 Mass. 787, 790 (2001) (reviewing factors

under G. L. c. 208, § 34, regarding division of marital property).

"[I]t is important that the record indicate clearly that the judge

considered all the mandatory statutory factors," Rice v. Rice, 372

Mass. 398, 401 (1977), and that the reason for her conclusion is

apparent in her findings.   Heins v. Ledis, supra at 481.   "A judgment

will not be disturbed on appeal unless "plainly wrong and excessive."

Id., quoting Pare v. Pare, 409 Mass. 292, 296 (1991).

     3.   Rehabilitative alimony.    a.   Mandatory factors.   A judge

has discretion in deciding whether to award rehabilitative alimony

rather than general term alimony, so long as she has given appropriate




They are provided with clear guidance. We still need discretion for
judges." See State House News Service (Senate Sess.), July 28, 2011
(statement by Senator Cynthia S. Cream). And in floor debates prior
to adoption of the alimony reform act, a representative stated, "We
create[d] several forms of alimony. . . . [The bill] gives judges
the ability to do things they can't do now." See State House News
Service (House Sess.), July 20, 2011 (statement by Representative
John V. Fernandes prior to vote to engross 2011 Senate Doc. No. 665).
See also State House News Service, Sept. 25, 2011 ("The bill lays
out for the first time in state law specific guidelines on the levels
and duration, amount and form of payments to former spouses. Reform
advocates say the bill will give judges more discretion on when and
how much alimony to award").
                                                                  11

consideration to the factors identified in G. L. c. 208, § 53 (a).14

Where the determination is made that rehabilitative alimony, with

its shorter durational limits, is the most appropriate form, findings

based on those factors must support the conclusion that a recipient

spouse's economic dependence is temporary, and that, at a predictable

date, the dependent spouse can become self-sufficient by undertaking

reasonable efforts.   See G. L. c. 208, §§ 48, 53.

     Here, the judge made comprehensive findings of fact in

conjunction with her conclusion that the appropriate form of alimony

in this case was rehabilitative.     "[W]e will not reverse findings

made by the judge on the basis of oral testimony unless we are

convinced they are plainly wrong."   Felton v. Felton, 383 Mass. 232,

239 (1981).   See Mass. R. Dom. Rel. P. 52 (a).   According to those

findings, this was a marriage of approximately sixteen years and four

months; at the time of trial the wife was forty-five years old and

the husband was forty-eight years old; both parties enjoyed good

health, as did their children.   During most of the marriage, both

parties were employed full time outside the home and contributed

their earnings to the marital enterprise.   The marriage was a "true

partnership in every aspect," from the financial contributions that

     14
       There is nothing in the statutory scheme to suggest that, even
where there is evidence of conditions supporting rehabilitative
alimony, a judge must in every case award rehabilitative and not
general term alimony; indeed, a fine line may distinguish the two
in some circumstances.
                                                                  12

each made "to child rearing[, and] to homemaking."

     The husband, who holds a bachelor of arts degree in political

science, initially worked as a real estate appraiser, then as an

analyst and executive in real estate investment firms.     The

husband's income, as reported on his Internal Revenue Service W-2

forms, was $302,442 in 2004.   It increased annually until it reached

$1,024,555 in 2008, and was in excess of $900,000 in 2009 and 2010.

In 2011, the husband's income as reported on his W-2 forms was

$741,958.15   Since 2008, the husband's income has consisted of base

salary in the amount of approximately $400,000, and bonuses which

are paid annually in the year after they are earned.    In 2011, the

husband also received $286,625 in nonrecurring deferred compensation

from a prior employer.   The husband's income during the marriage was

always greater than that of the wife.    The husband was found to be

self-supporting and fully employed commensurate with his training,

skills, and experience.

     The wife holds a bachelor of science degree in business;

beginning early in the marriage, she was employed as a sales

     15
        According to the judge's findings, the husband "received"
bonuses from his present employer in the amount of $200,000 in 2008,
$200,000 in 2009, and $345,000 in 2010, but the uncontested trial
evidence reflects that those amounts were "earned" in the years
indicated and received a year later and that the husband's income
for 2011 included a bonus in the amount of $345,000, and in each of
2010, 2009, and 2008 his income included a bonus of $200,000. This
evidence is consistent with the judge's findings regarding the
husband's 2011 income.
                                                                   13

representative and, starting in 1990, as a pharmaceutical sales

representative for several companies.     In 2003, the wife was

promoted to the position of sales district manager, a job from which

she was terminated in 2007.    See note 16, infra.   At that time, her

base salary was in the range of $127,000 to $130,000 annually, with

a bonus of up to $40,000; she also had use of the company car.

     The judge found that the wife, who has not been employed outside

the home since 2008, is not presently self-supporting, but has the

ability and the desire to work.   The judge found credible the wife's

testimony that she wants to work and plans to work outside the home,

but found also that her job search efforts have been sporadic and

superficial, and that she had not used her best efforts to secure

employment.16   At the time of trial, the wife had received no

interview or job offers as a result of her job search.      The judge

was not required to credit, or to give significant weight to, the

wife's assertions as to those steps she had taken in her job search,

which do not, even if credited, negate the finding that the wife had

not used her best efforts.    Cf. Flaherty v. Flaherty, 40 Mass. App.

Ct. 289, 291 (1996).   The judge did not credit the opinion of the

     16
       The judge found that, immediately after being terminated from
her job in 2007, the wife applied for a job with another company,
but received no response. Soon thereafter, the wife and her
sister-in-law started a consulting firm for early-stage
pharmaceutical companies, but the business closed after six months
because of what the judge described as "issues" in the
sister-in-law's life.
                                                                    14

husband's expert that the wife was highly employable as a sales

manager or marketing manager and in those jobs could earn an annual

salary of $160,000 to $170,000, but did find that the wife had skills

that were transferrable across many fields beyond pharmaceutical and

medical device sales.

     Also according to the findings, "[t]he parties lived an upper

middle class lifestyle during the marriage.     They dined out,

vacationed, joined a yacht club," and owned boats, luxury vehicles,

and a second home, which the parties sold by agreement during the

litigation.   The children attended private schools.     The husband

held membership in a fish and game club, while the wife was a member

of a tennis club.    The judge also found that the husband and wife

"spent beyond their means" and that, despite the husband's

significant income and the wife's "meaningful salary," their only

assets at the time of trial consisted of the equity in their home

and their retirement accounts.

     The judge determined that the wife was in need of rehabilitative

alimony and that it was "anticipated that [the w]ife will return to

the workforce on a full time basis" within a predictable period of

time, and that until such time she "is in need of alimony."   The judge

further found that, with reasonable effort, the wife "can be employed

within five years.   At such time, the parties will need to review

each of their respective financial circumstances and the need for
                                                                  15

continued alimony and/or child support."

     These factors reflect that the judge gave consideration to all

the factors identified in G. L. c. 208, § 53 (a).     We turn now to

the wife's claim that the findings do not support the judge's

determination that the wife will become self-sufficient by a

predictable date in the future.

     b.   Self-sufficiency by predicted date.   The wife argues that

the judge abused her discretion in awarding rehabilitative rather

then general term alimony, because there is no specific event upon

which termination was based.   The wife relies on the language in

G. L. c. 208, § 50 (a), which provides, in relevant part, that

"[r]ehabilitative alimony shall terminate upon . . . the occurrence

of a specific event in the future," to support her claim that

rehabilitative alimony is appropriate only where a judge has

identified a "specific event in the future," such as completion of

job training or a medical residency, passing a licensing examination,

or graduation from a specific educational program.     We agree that

the examples provided by the wife can support the award of

rehabilitative alimony.   However, we conclude that, in some

circumstances, the potential of future reemployment may provide a

basis for deciding that rehabilitative, rather than general term,

alimony should be awarded.

     We interpret a statute according to "all its words construed
                                                                    16

by the ordinary and approved usage of the language, considered in

connection with the cause of its enactment, the mischief or

imperfection to be remedied and the main object to be accomplished,

to the end that the purpose of its framers may be effectuated."   Board

of Educ. v. Assessor of Worcester, 368 Mass. 511, 513 (1975), quoting

Industrial Fin. Corp. v. State Tax Comm'n, 367 Mass. 360, 364 (1975).

The reference to a "specific event" is found only in G. L. c. 208,

§ 50 (a), which establishes the durational limits for rehabilitative

alimony.   The meaning of "specific event" must be considered in light

of other provisions in the alimony reform act that define

rehabilitative alimony and list the factors a judge must consider

when determining the form of the alimony award.

     General Laws c. 208, § 48, defines rehabilitative alimony as

support paid to "a recipient spouse who is expected to become

economically self-sufficient by a predicted time, such as, without

limitation, reemployment; completion of job training; or receipt of

a sum due from the payor spouse under a judgment."   Although the wife

makes no direct reference to this provision, it is implicit in her

argument that she views the term "reemployment" to mean a specific,

identifiable job that is expected to materialize on a date certain.

But future employment is also among the factors a judge must consider

in determining the form of alimony to be awarded.

     As set forth in G. L. c. 208, § 53 (a), a judge must consider
                                                                     17

the "employment and employability of both parties, including

employability through reasonable diligence and additional training,

if necessary."    "Employable" has been defined as "capable of being

employed," Webster's Ninth New Collegiate Dictionary 408 (1991), and

"able to be employed," Webster's New Universal Unabridged Dictionary

638 (2003).    "Employability" in this context means that a party has

the capability of being employed.    As the act suggests, to become

employable may require that a party undertake "reasonable diligence

and additional training."   Thus, although a party may not be employed

or employable at the time of entry of the alimony award, that party

still could have predictable prospects of future employment in a

specific type of work or position.     In such circumstances, if a

party's employability in the near future is a realistic prospect,

rehabilitative alimony might, with other considerations, be

appropriate.

     The act itself sheds no further light on the specific

circumstances in which a spouse might be deemed capable of economic

independence at some predictable date that is five years or less in

the future.    Our decisional law, however, through which the concept

of rehabilitative alimony has developed, provides some guidance.

The purpose of an award of rehabilitative alimony is "to protect,

for a limited time, a spouse whose earning capacity has suffered (or

become nonexistent) while that spouse prepares to reenter the work
                                                                     18

force."   Moriarty v. Stone, 41 Mass. App. Ct. 151, 158 (1996),

quoting Bak v. Bak, 24 Mass. App. Ct. 608, 621-622 (1987).     See

Fechtor v. Fechtor, 26 Mass. App. Ct. 859, 867-868 (1989) (affirming

award rehabilitative alimony to "knowledgeable, experienced

businesswoman" who "may take some time" to reach level of earnings

she previously had achieved while employed at husband's business).

The award of rehabilitative alimony is appropriate when a spouse's

anticipated self-sufficiency is based on the predictable occurrence

of a future event, such as reemployment.   Adlakha v. Adlakha, 65

Mass. App. Ct. 860, 870 (2006).17   In accordance with these cases,

the prospect of future employment, when based on a past history of

commensurate employment followed by a brief hiatus, may be

sufficiently predictable, even in the absence of an available,

specifically identifiable job.

     Rehabilitative alimony is the appropriate form of alimony if

"a recipient spouse . . . is expected to become economically

self-sufficient by a predicted time."   G. L. c. 208, § 48.    Thus,


     17
        See Sampson v. Sampson, 62 Mass. App. Ct. 366, 371 (2004)
(durational limit not warranted where "simply uncertain" that wife,
sole proprietor of small business, could generate future income that
would render alimony unnecessary); D.L. v. G.L., 61 Mass. App. Ct.
488, 510 (2004) (durational limit not warranted where "simply
uncertain" whether wife's future income from employment would render
alimony unnecessary); Goldman v. Goldman, 28 Mass. App. Ct. 603, 613
(1990) ("Where future events cannot be predicted with any measure
of certainty, an alimony award should be based on present
conditions").
                                                                    19

the alimony reform act permits a judge to determine that

rehabilitative alimony based on expected employment is appropriate

where there is sufficient evidence for a judge to find, with a

reasonable degree of certainty, that the recipient spouse can obtain

employment through reasonable efforts, and thereby can gain economic

self-sufficiency, in the near future.    See G. L. c. 208, § 50 (b).

     Here, the judge found that both parties are educated

professionals, experienced in their respective fields.    The wife had

been employed outside the home until 2008, fewer than four years

before the end of the marriage; at that time, her income was

approximately $170,000.   After losing her job, the wife pursued her

interest in interior design, attending classes in 2009 and 2010, and

started a business that failed through no fault of her own.   The judge

found also that the wife wished to work, that she was highly

employable in the area of sales, that her skills were transferrable,

and that she could with reasonable diligence find employment at a

level permitting self-sufficiency.     These findings support the

judge's determination that the wife can be "expected to become

economically self-sufficient by a predicted time."       G. L. c. 208,

§ 48.   Thus, the judge did not abuse her discretion in deciding that

the wife was not entitled to general term alimony under the specific
                                                                    20

facts of this case.18   See Heins v. Ledis, 422 Mass. 477, 480-481

(1996).

     4.   Amount of alimony award.   The wife also challenges the

amount of the alimony award, arguing that it should not have been

calculated solely from the husband's base salary, but rather should

have encompassed his income from all sources, including any bonuses.

The husband argues that alimony based on thirty-five per cent of his

base income is sufficient to meet the wife's needs; that any future

bonuses are the result of his own hard work alone; that the amount

of his future bonuses is speculative; and that by ordering him to

pay all of the cost of the children's private school education, the

judge was in essence excluding from his income an amount that the

judge had already considered for setting a child support order, as

provided by G. L. c. 208, § 53 (c) (2).

     Included among the factors that the judge was required to

consider in determining the amount of the alimony award are "marital

lifestyle" and "ability of each party to maintain the marital


     18
        As to the circumstances of the wife's departure from her last
position, the judge found that the wife's employer had determined
after investigation that, as a sales district manager, she had
approved an expense of a sales representative who had misappropriated
the funds. The wife had no knowledge of this misappropriation, but
was fired nonetheless. However, as the judge noted in her findings,
the husband's expert was not asked what impact the involuntary
departure from employment would have on the likelihood of the wife's
ability to secure employment. The wife introduced no expert
testimony on this issue.
                                                                    21

lifestyle."    G. L. c. 208, § 53 (a).   In addition, an award of

rehabilitative alimony is governed by the general guidelines for

awards of alimony, other than reimbursement alimony, that the amount

"should generally not exceed the recipient's need or [thirty] to

[thirty-five] per cent of the difference between the parties' gross

incomes established at the time of the order being issued."     G. L.

c. 208, § 53 (b).    Subject to certain exclusions,19 "income shall be

defined as set forth in the Massachusetts child support guidelines."

G. L. c. 208, § 53 (b).

     As the provisions of G. L. c. 208, § 53 (b), make clear, where

an award of alimony is necessary to assure the "self-sufficiency"

of a spouse who is determined to be dependent -- whether for the short

or long term –- the award must reflect the parties' marital

lifestyle.    One method of measuring the amount necessary to support

a spouse in a manner consistent with the marital lifestyle

(particularly where, as here, the parties were found to be spending

beyond their means) may be found in the provision that authorizes

     19
          General Laws c. 208, § 53 (c), provides:

          "When issuing an order for alimony, the court shall exclude
     from its income calculation:

          "(1) capital gains income and dividend and interest income
     which derive from assets equitably divided between the parties
     under [§] 34; and

          "(2) gross income which the court has already considered
     for setting a child support order."
                                                                    22

an alimony award based on "need," or on a percentage of "the

difference between the parties' gross incomes established at the time

of the order being issued."   G. L. c. 208, § 53 (b).   Because "need"

is a relative term for purposes of the act, it must be measured in

light of mandatory considerations that include the parties' marital

lifestyle.    The judge found that the parties enjoyed "an upper middle

class lifestyle" that included dining out, vacations, memberships

in clubs, luxury automobiles, boats, and private schools for their

children.    Although the husband's income at times prior to the

divorce approached or exceeded $1 million annually, the husband and

wife "spent beyond their means" and acquired few assets.      On these

facts, the judge did not abuse her discretion in arriving at an award

based on thirty-five per cent of the husband's income, rather than

on a calculation of need based on historic marital spending.       Cf.

M.C. v. T.K., 463 Mass. 226, 234 n.11 (2012) (noting distinction

between net worth and standard of living, and that household spending

is but one mode of establishing standard of living).

     The question remains whether the judge was required to include

the husband's bonus income in this calculation.    The language of the

act is clear that all of the payor spouse's income, as defined by

the Massachusetts Child Support Guidelines (guidelines), must be

included in any calculation of alimony, and bonus income is
                                                                    23

specifically included in this definition.20    Caring for dependent

children is a factor to be considered in awarding child support, but

is not among the factors to be considered in determining alimony.

See G. L. c. 208, § 53 (a).     See also Saia v. Saia, 58 Mass. App.

Ct. 135, 137-138 (2003).

     It is certainly possible, as the husband suggests, that the

judge factored in as child support an amount the wife might otherwise

have been ordered to contribute to the costs of the children's private

schools, but the findings on this point are not clear.      The judge

found that "the parties agreed that neither would pay child support

to the other," and, on this basis, ordered that neither party was

to pay child support "at this time."    However, the record supports

the wife's claim that there was no agreement that the husband need

not pay child support.     Rather, at trial the wife sought child

support calculated in accordance with applicable provisions in the

guidelines, and proposed that the amount so calculated would be

"designated . . . as alimony," so that the husband could enjoy the




     20
       The definition of income in the Massachusetts Child Support
Guidelines (effective Jan. 1, 2009) (guidelines) that were in effect
at the time of the trial in this case is very broad and includes
bonuses among twenty-seven specifically identified sources of
income, as well as "any other form of income or compensation not
specifically itemized above." The guidelines in effect as of August
1, 2013, do not alter this aspect of the definition of income.
                                                                     24

tax advantages that such a designation would provide.21    She

thereafter sought to amend the judgment, seeking, among other things,

an increase in the alimony award by a percentage of the husband's

income in excess of his base salary.22

     Because the alimony amount was not calculated on the basis of

all of the husband's income, as required by the statute, and because

the finding that the wife agreed that the husband need not pay child

support was erroneous, we are unable to conclude that the amount of

alimony was determined after due consideration of all of the

statutory factors.   We therefore remand to the Probate and Family

Court for recalculation of the amount of alimony, and for any

additional action that the judge may deem to be warranted.

     5.   Life insurance as security.    The judgment ordered both

parties to maintain the life insurance policies in effect at the time

of trial for the benefit of the other.    The act authorizes a court

     21
        Section II.A of the guidelines provides that the guidelines
"do not preclude the Court from deciding that any order be designated
in whole or in part as alimony." Further, § II.A of the 2013
guidelines provides that, consistent with the alimony reform act,

          "[c]onsideration may be given by the parties to preparing
     alternative calculations of alimony and child support to
     determine the most equitable result for the child and the
     parties. Depending upon the circumstance, alimony may be
     calculated first, and in other circumstances child support will
     be calculated first. Judicial discretion is necessary and
     deviations should be considered."
     22
       We do not suggest that the amounts calculated by the wife are
correct.
                                                                   25

to "require reasonable security for alimony in the event of the

payor's death during the alimony period.   Security may include, but

shall not be limited to, maintenance of life insurance."     G. L.

c. 208, § 55 (a).   In addition, when support for children has been

ordered, "the court may require sufficient security for its payment

according to the judgment."    G. L. c. 208, § 36.

     The wife's insurance policies would provide a death benefit to

the husband in the amount of $1.6 million; at the same time, the

husband would be relieved of his obligation to pay alimony.23     See

G. L. c. 208, § 50 (a).    Although the wife is responsible for

one-half of the cost of the children's extracurricular and enrichment

activities and one-half of their uninsured medical and dental costs,

nothing in the judge's findings suggests that these costs were the

basis for her order.   The findings do not otherwise support an order

requiring security under G. L. c. 208, § 55 (a), or under G. L.

c. 208, § 36.   Assuming that some security could be found to be

appropriate, the amount of the death benefit the wife was ordered

to maintain exceeds any financial obligation she has under the

judgment and, on this basis, the order requiring that the wife

maintain life insurance policies with a death benefit of $1.6 million

for the benefit of the husband was an abuse of discretion.

     23
        The parties are in agreement that the wife's annual premiums
for the policies she has been ordered to maintain total approximately
$15,561.
                                                                    26

     6.   Division of assets.    The wife contends that the judge's

assignment of marital property and allocation of responsibility for

the parties' liabilities was plainly wrong and not supported by the

judge's findings.   She argues that, because the judge found the

marriage to be a "true partnership" and ordered a payment to "equalize

the division of assets," the judge intended to effect an

approximately equal division of assets.    The wife contends that the

division was not equal, because the judge allocated to her a greater

amount of debt than was allocated to the husband, failed to value

certain of the husband's bank accounts, and incorrectly divided one

asset based on its present value rather than ordering that she receive

one-half of any future proceeds.

     We review the judge's findings to determine whether she

considered all the relevant factors under G. L. c. 208, § 34, and

whether she relied on any irrelevant factors.     See Baccanti v.

Morton, 434 Mass. 787, 790 (2001).   "We will not reverse a judgment

with respect to property division unless it is 'plainly wrong and

excessive.'"   Id. at 793, quoting Mahoney v. Mahoney, 425 Mass. 441,

447 (1997).

     The judgment allocates debts totaling $75,519.04 to the wife

and $26,200.71 to the husband.    The findings reflect that over

$16,000 of the wife's listed debts were to repay loans from members

of her family, and over $57,000 consisted of credit card debt incurred
                                                                   27

by the wife alone.    The judge found that the wife's credit card

charges reflect a lifestyle beyond that which the wife could afford;

because the debts were incurred at a time when the husband "was paying

all of the family's living expenses" and the wife was receiving weekly

cash payments from the husband, who had taken over management of the

family finances, the judge found that the debts were solely those

of the wife.   The judge's findings are supported by the evidence,

and the allocation of liabilities was not plainly wrong or excessive.

     Apart from this allocation of the parties' liabilities, the

judge awarded each party assets of roughly equal value.     The judge

was not required to follow a precise mathematical formula in dividing

the marital estate.   See Williams v. Massa, 431 Mass. 619, 631

(2000); Denninger v. Denninger, 34 Mass. App. Ct. 429, 430 (1993).

The wife claims that the judge erred in concluding that the value

of the husband's bank accounts was "nominal."   The husband testified

at trial that the balances in these accounts had changed; he was using

them to pay bills, and had recently made a mortgage payment on the

former marital residence.24   The judge was entitled to, and

implicitly did, credit this testimony when she allocated these

accounts to the husband without an attribution of specific value.

The wife also takes issue with the manner in which the judge divided

     24
       The husband's financial statement sets forth weekly living
expenses of $7,250.61, including payments to the wife in the amount
of $500.
                                                                   28

the interests in a particular investment vehicle.     The judge found

that the present value of the husband's interest in that investment

vehicle was $24,625.   One-half of the value of the investment vehicle

was assigned to the wife.   The wife makes no claim that the finding

as to the present value of this asset is erroneous.25     Rather, she

argues that the asset should have been divided on an "if, as, and

when basis," meaning that she should receive one-half of the value

at some future date if, and when, investors receive a return on their

investment.

     Because the wife does not challenge the judge's finding as to

the present value of this investment, and the parties have sufficient

assets to permit a present payment, it was not an abuse of the judge's

discretion to order present assignment of the wife's interest.   See,

e.g., Dewan v. Dewan, 399 Mass. 754, 757 (1987), citing Holbrook v.

Holbrook, 103 Wis. 2d 327, 340 (Ct. App. 1981) (present assignment

of percentage of future pension benefits is "the preferable approach"

where sufficient assets are available at time of divorce to divide

present value without causing undue hardship to either spouse).

     Conclusion.   For the foregoing reasons, the order in the


     25
        The husband listed this as the value on his financial
statement submitted to the court in conjunction with the divorce
filing. The value reflects the cost of two subscription units of
the investment vehicle made available through a private offering to
employees of a certain investment firm, less an outstanding payment
of $375.
                                                                 29

judgment of divorce nisi requiring the plaintiff to maintain her

current policies of life insurance for the benefit of the defendant

is vacated.   The matter is remanded to the Probate and Family Court

for recalculation of the amount of the monthly alimony payment to

be made to the plaintiff in light of this opinion.    In all other

respects, the judgment is affirmed.

                                      So ordered.